Citation Nr: 1204449	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal cysts.

3.  Entitlement to service connection for liver lesions.


REPRESENTATION

Appellant represented by:	Roger L. Wolfe, Jr.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2006.  In September 2009, the Veteran appeared at a Central Office Board hearing.  The case was remanded for additional development in November 2009.

As noted in the prior remand, the issue of service connection for arteriosclerotic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the need to again remand this case, but a careful review of the multiple claims file volumes discloses the potential existence of evidence which, if extant, would be relevant to the Veteran's claim.  In this regard, the veteran's service medical records are unavailable, and, in such cases, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App.  542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

With reference to the heightened duty to assist, the file contains a copy of an "Exchange of Beneficiary Information" form, dated in March 1968, which shows that the Baltimore VA Hospital requested information concerning the Veteran's status from the RO.  It is not known whether the Veteran received treatment at that time, but the forms were typically used to determine the eligibility status of an individual seeking treatment.  The information request indicates that the Veteran may have been diagnosed as having pneumonia in the left base.  If the Veteran was in fact hospitalized or evaluated at that time, the records would be highly relevant.  In order to satisfy the heightened duty to assist, VA must attempt to obtain these records, if available.  

Additionally, at the Veteran's Board hearing, his representative requested that he be informed of any evidence that was needed to substantiate the claim.  The Board observes that the Veteran submitted outpatient records dated from D. Penn, M.D., dated from 2001 to 2003.  Records from his next primary care physician, however, note, in February 2004, that Dr. Penn had treated the Veteran for 25 years.  Moreover, Dr. Penn, unlike earlier identified physicians, was not deceased; instead, he no longer accepted the Veteran's insurance, increasing the likelihood that the records could still be available.  These records would be highly useful in narrowing the current 35-year gap between service and the first post-service documentation of hypertension.  

Because the Veteran contends that the renal cysts and liver lesions are causally related to the hypertension, appellate action on these claims must be deferred as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the complete records pertaining to any treatment the Veteran received beginning in March 1968 at the Baltimore VA Hospital from the appropriate records repository.  To assist in locating any such records, an "Exchange of Beneficiary Information" form, shows that on March 8, 1968, the Baltimore VA Hospital requested information concerning the Veteran's status from the RO, and that a response was signed March 21, 1968.  Further, the request indicates that the Veteran may have had pneumonia.  All attempts to obtain the records must be clearly documented, and must continue until the records are obtained or it is clear that further efforts would be futile.  

2.  Request that the Veteran provide copies of all records of his approximately 25 years of treatment with D. Penn, M.D., or that he authorize VA to obtain the records directly from the physician.  Obtain any records for which authorization is received.  

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



